﻿On behalf of the Government and people of Jamaica I congratulate Ambassador Shihabi of Saudi Arabia on his election to the presidency of the General Assembly at its forty-sixth session. I also wish to express my appreciation to his predecessor, the Deputy Prime Minister and Foreign Minister of Malta, for the able manner in which he presided over the forty-fifth session and for his efforts to streamline the work of the General Assembly.
We take very special pleasure in welcoming the seven new Member States of this Organisation: the Democratic People's Republic of Korea, the Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia and the Republics of Estonia, Latvia and Lithuania. All these have now joined the family of nations. We are sure that they will make valuable contributions to the work of the United Nations and the strengthening of the world community.
Only a few days after this Assembly was privileged to hear an eloquent address from the first democratically elected President of Haiti, we were shocked to hear of his ouster by a section of the Haitian Army which now calls itself the government of Haiti. The universal condemnation and repudiation of this dastardly act gives the assurance that this interruption of the democratic process in Haiti will be only temporary. It is gratifying to note that the countries of this hemisphere have reacted immediately, not merely with condemnation but with action.
The Organization of American States, at a meeting of the Foreign Ministers held in Washington last night, which was addressed by President Aristide himself, has declared an absolute commitment to taking whatever steps are necessary to assist the Haitian people in restoring the legitimate Government of President Aristide, and in the shortest possible time. My country, Jamaica, along with our Caribbean Community partners, pledges full support to the steps it is proposed to take in the next few days, and we call on the whole international community to join us in ensuring that the democratic and human rights of the Haitian people are speedily restored.
Our Secretary-General, Mr. Perez de Cuellar, is nearing the end of a dedicated and distinguished period of service to the United Nations. My Government takes this opportunity to express our admiration for the patient and persistent manner in which he has tackled a variety of complex and difficult issues and the contribution that he has made to enhancing the prestige and authority of the United Nations in its efforts to realize the noble principles of its Charter. He has earned and deserves profound appreciation and gratitude from us all.
The world his successor will confront is in many respects significantly different from the one in which our present Secretary-General began his stewardship. The cold war has ended. In consequence there is a suspension of ideological polarization and a lifting of the threat of a nuclear holocaust through super-Power confrontations, which were the two defining characteristics of the post-war era.
At long last the process of dismantling the arsenal of nuclear weapons has begun in a significant way. The announcement by President Bush of a number of unilateral actions to be taken by the United States in this regard will no doubt in due course be matched by corresponding actions on the part of the Soviet Union. 
The developing rapprochement between the super-Powers which has marked the closing years of the decade of the 1980s has strengthened the capacity of the United Nations to fulfil its peace-keeping role and has been conducive to the creation of an atmosphere that has enhanced the search for solutions in a number of troubled areas in the world.
One of the most dramatic consequences of this change in the world situation was the decisive and effective way in which the world community was able to react to the Gulf crisis brought on by the invasion of Kuwait by Iraq. It has also opened up a new window of opportunity for a lasting solution of the Arab-Israeli conflict, and there is now the very real possibility of a Middle East peace conference being convened in the near future. While no one underestimates the formidable difficulties that still stand in the way of a resolution of this situation, it is heartening to observe that there does appear to be at least a new willingness to look for fruitful compromises that will replace the destructive confrontations of the past.
On the African continent, the Government of Angola and UNITA have signed peace accords to end the civil war in that country. In South Africa the long-heralded winds of change have at last begun to blow with a force that we can now feel confident will in the foreseeable future totally demolish the system of apartheid. This year we welcomed the repeal of legislation that constituted the formal framework and the main pillars of that system. Progress is also being made in meeting the requirements of the United Nations Declaration on Apartheid adopted by consensus in December 1989. An agreement has been reached between the United Nations High Commissioner for Refugees and the South African authorities regarding the voluntary repatriation of South African refugees and political exiles.
President De Klerk has also proposed a programme of constitutional reform which, while still far from the ultimate objective of full representational democracy, at least provides a platform on which meaningful negotiations can be based. Some countries have responded to these developments by the lifting of sanctions against South Africa in varying degrees. It is our belief, however, that some of these steps are premature. It is the force of international pressure that has brought the South African regime to its present position of conciliation and reform. That pressure must continue to be maintained, albeit in a measured and graduated way, until the full objective of a genuinely democratic, non-racial South Africa is achieved.
In July of this year the Government and people of Jamaica were proud and honoured to welcome to our shores the distinguished, courageous and outstanding leader of the African National Congress, Nelson Mandela, and to be able to assure him personally of our continued support in his efforts to end apartheid through peaceful negotiations.
In the region to which my country belongs - Latin America and the Caribbean - there is a good deal on the current scene that we can view with a sense of accomplishment and satisfaction.
In Central America progress has been made in El Salvador towards the achievement of a political settlement. We welcome the broad agreement reached last week under the auspices of the United Nations between the Government of El Salvador and the Frente Farabundo Marti para la Liberacion Naeional (FMLN), which constitutes a major breakthrough in the search for national reconciliation. 
We are particularly pleased to note that Guatemala has now formally recognised the sovereignty and Independence of Belize and that the two Governments have now decided to establish full diplomatic relations and are continuing negotiations to achieve a full and final settlement of their dispute. 
The major outstanding issue of concern in the political landscape of the region is, of course, the continuing posture of confrontation that exists between Cuba and the United States, This is one of the few remaining legacies of the cold war. While there is full appreciation of the deep-seated political and psychological barriers that stand in the way of their reconciliation, there is no doubt that the Governments and peoples of the region would welcome some movement on the part of both countries that could eventually lead to the full reintegration of Cuba into the family of nations of this hemisphere.
One of the striking features of recent developments in this hemisphere that augurs well for the future has been the rapidly increasing trend towards trade and economic integration. At the same time, the Enterprise for the Americas Initiative launched by the United States Administration signals a most welcome reaffirmation that the United States will not abandon its historic commitment to furthering the economic well-being of the region as a whole.
All these developments have understandably evoked the vision of a new world order based upon the universal acceptance of democratic forms of government, operating under the rule of law, guaranteeing full recognition of basic human rights and promoting the empowerment of the individual citizen within a liberalized economic system.
Even while holding fast to this vision of the future, however, we should not make the mistake of assuming that Utopia is at hand. In human affairs every advance towards new forms of political and economic organizations, however meritorious in itself, inevitably brings new challenges and unforeseen problems. 
Already we have seen that the dissolution of the monolithic, economic and political organisation of Central and Eastern Europe has unleashed long dormant antagonistic forces of nationalist and ethnic rivalry. It has also demolished a structure of economic organisation that, however imperfectly and unsatisfactorily, did function to produce a mutually supportive trading regime. With its disappearance the threat of economic chaos leading to social and political instability in that whole region is a danger that the world community cannot ignore.
Neither can we ignore the current internal struggle in Yugoslavia. Still less can the international community be indifferent to the Herculean task facing the Soviet Union as it seeks to redefine the relationship between the several republics to the central authority and to each other. Whatever result emerges from this is bound to have a profound effect on a vast range of international issues and on the nature and character of the emerging new world order.
In a formal sense, of course, these could be regarded as internal problems. Clearly however, their resolution will have profound external and international repercussions. This indicates a possible need in the world community as a whole, and this Organization in particular, to rethink the boundaries if not indeed the whole concept of the rigid dichotomy between internal and international issues and to seek to define ways in which the international community, without impairing the principle of sovereignty, and the right to self-determination, can assist countries to find solutions to those internal problems which, if left unattended, can have grave consequences for us all. 
To the challenges that arise from the disappearance of the old landmarks that defined the bipolar world of the post-war era must, of course, be added the unfinished agenda of those issues that have been increasingly occupying the attention of this Organization. Foremost among these, of course, are the economic issues of development and trade; the increasingly uneven distribution of world production; the phenomenon of increasing impoverishment of large sections of the planet in both relative and absolute terms when compared with the increasing affluence of a much smaller fraction of the world's peoples. This constitutes the most outstanding legacy of the decade just ended which needs to be urgently addressed.
This unhappy divergence is taking place, not only between nations, but within nations, and even the most affluent are beginning to be aware of the real consequences for political stability and social order if this trend is not halted and reversed.
In my own region - Latin America and the Caribbean - despite the efforts made by Governments to adopt and promote appropriate macro-economic policies and to undertake far-reaching measures of structural adjustment, it is nevertheless true that economic and social progress continues to be elusive.
The debt crisis which is now entering its second decade has for many countries in this hemisphere become a permanent debilitating condition denying the possibility of economic growth and threatening the collapse of social services. It is, of course, true that some important steps have been taken by a number of creditor countries in relation to bilateral debt and, in addition, a number of debt strategies to deal with commercial debt have achieved some measure of success. However, in order to achieve any lasting progress, sustained international action is required on an even more focused and global scale. In particular the international financial institutions need to rethink their own policies in relation to the restructuring and refinancing of debts owed them, particularly by those developing countries with fragile economies that find themselves in the anachronistic position of being net contributors to those institutions.
In addition, these financial institutions, which have for a variety of reasons acquired a controlling power over the internal economic policies of a number of developing countries, need to keep under continual review the relevance and efficacy of their traditional prescriptions. These prescriptions, if not applied with flexibility and imagination and with close attention to the political realities of each country, can become a part of the problem rather than a part of the solution.
International cooperation in the promotion and encouragement of human rights is an abiding principle of the Charter. This Organization has relentlessly pursued these goals by seeking out and correcting violations wherever they are deemed to occur and has achieved marked success in many areas.
It is therefore appropriate that the General Assembly will convene a World Conference on Human Rights in 1993 to review and assess the work of the Organization in this field. This Conference provides an opportune occasion for renewal of the standards and the aspirations which are of fundamental importance to achieving a more humane world based on equality and justice.
The support of the international community should not, however, be confined to civil and political rights, important though these are, but should instead be extended to include those economic, social and cultural rights that in the final analysis give meaning and content to political democracy and individual freedom. In practical terms this implies recognition that social betterment and a more equitable distribution of the fruits of the productive process must go hand in hand with economic growth. Indeed, experience has shown that sustainable economic development requires the increasing participation at increasing levels of skill and commitment of the individual men and women of society in the productive process. This will not be forthcoming without an adequate response to the social needs of education, health care, decent housing conditions, as well as a perception that the wealth of the society is being shared in an equitable manner. Jamaica is seeking to establish these conditions in its strategy for the nation's future growth. Our national five-year development plan, 1990-1995 states: "We must start by putting the human being fit the centre of our concern. The building of our human capital is an overriding priority."
We therefore strongly support all efforts to ensure that social issues have a prominent place in all programmes of international cooperation between States and within the United Nations itself.
The illicit production of and trafficking in narcotic drugs and psychotropic substances constitutes a continued and menacing social, economic and health threat worldwide.
Jamaica welcomes and appreciates the establishment of the new United Nations drug control programme which was achieved earlier this year. This development will enable the United Nations to act snore effectively as the main focus for international drug abuse control, as is envisaged in the Global Programme of Action adopted by the General Assembly. It is also an important step towards enhancing coordination and coherence in the international anti-drug programmes overseen by the United Nations, and also in the provision of broader assistance to individual countries.
It is Jamaica's unwavering intention, as has been repeatedly stated, to continue to utilize all available resources and to devote its full and united efforts nationally, bilaterally, regionally and in the international arena to attain the agreed and necessary objective of the total eradication of the drug menace.
Yet another challenge facing the world community is the task of ensuring that our development policies in the developing countries and the production of an ever-increasing range of the artefacts of affluent societies are consistent with the goals of global environmental security and are ecologically sustainable. On the one hand the demands of sheer survival in poverty-stricken countries do result in unacceptable environmental destruction while on the other hand high levels of production and consumption in the industrialized countries generate the largest part of the current emission of pollutants and devour, without adequate provision for replacement, the existing raw material resources of the planet. The 1992 Conference on Environment and Development for which we are now preparing will provide us with a timely opportunity to demonstrate the political commitment to forge a new global partnership designed to protect and preserve the natural environment. Such a partnership must take into account the varying levels of responsibilities, the differing economic capacities and needs and in some cases the particular vulnerabilities that characterize the various countries of the world.
If the developing countries are to participate effectively in this global endeavour, then the need must be recognized to provide financial and technological resources, to support environmental conservation programmes on terms that these countries can afford. It is worth mentioning, for example, that it has already been conservatively estimated by the Economic Commission for Latin America and the Caribbean that approximately $US 10 billion in financing will be needed annually to make that region's development environmentally sustainable.
In this context I should also like to make special mention of the need to complete the ratification of the 1982 Convention on the Law of the Sea. That Convention provides a universal legal framework for the rational management of marine resources, for their conservation and for the fruits of their exploitation to be distributed and enjoyed in a just and equitable manner. 
We urge the Governments which have not yet done so to ratify the Convention so that we can begin to establish a new regime of cooperation in the management of this important area of our planet.
As we reflect upon the demands that will be placed upon this Organisation in the years ahead to deal with both new and old challenges in an effective way it seems clear that the most urgent question facing the new Secretary-General will be whether the structure and operational modalities of the Organisation, fashioned as they were in a different era, are adequate to provide the dynamic leadership and confidence in that leadership that the world community needs and requires at this time.
The Rio Group of Latin American and Caribbean countries has put forward in a document submitted in the Assembly, some ideas, proposals and suggestions for improving the capabilities of the United Nations and, as a member of that Group, I commend these proposals to the attention of the world community.
The Secretary-General himself in his report to the Assembly has put us further in his debt by providing an insightful analysis of the current state of the Organization with a very frank identification of those areas that are in need of strengthening and reform. Without attempting to discuss the detailed recommendations in these documents, I may say that two very clear guidelines emerge. If the Organization is to have the moral authority to contribute significantly to the range of political, economic and social issues that confront the world community, its decision-making processes must be both transparent and reflective of the will of the majority of its Members. If the democratic principle is, as we believe, the right prescription for individual nations, than it should also be recognized as the objective to be sought in the international arena subject always of course to the right of individual nations to protect their vital interests and their national security. This requires us to ensure that the General Assembly it the forum where issues of global interest are not only discussed but are decided and implemented. That it the first guideline.
The second is that in order for decisions to be implemented effectively, the central Secretariat and the specialised agencies must be adequately funded and appropriately empowered. In so far as the Secretary-General's office itself is concerned, member States should be prepared to support and encourage the dynamic political role for that office envisaged by Article 99 of the Charter.
Members can be assured that my country will give its full support to all constructive proposals for strengthening and enhancing the work of this great Organisation, which represents mankind's best hope for a world of peace, orderly economic progress and social justice.
